Case 3:17-cv-00336-CWR-FKB Document 62 Filed 03/11/19 Page 1 of 11

HERN DISTRICT OF MISSISSIPPI

   
 
   

  

MAR 14 2019

STTORNETON
IN THE UNITED STATES DISTRICT COURT TTT TORETON

FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

 

NORTHERN DIVISION
EQUAL EMPLOYMENT OPPORTUNITY )
COMMISSION, )
)
Plaintiff, )
) Civil Action No.
v. ) 3:17-CV-336-C WR-FKB
ASURION, LLC )
)
)
Defendant. )
CONSENT DECREE

I, INTRODUCTION

 

The United States Equal Employment Opportunity Commission (“EEOC” or
“Commission”) filed this action on May 4, 2017 against Asurion, LLC (“Asurion” or
Defendant”), to remedy alleged unlawful discrimination in violation of the American with
Disabilities Act of 1990, as amended by the Amendments to the Ameticans with Disabilities Act
(“ADA"). In its Complaint, the Commission alleged that Defendant failed to hire Lalisha Person
(Ms. Person”) for a Customer Care Representative (“CCR”) position at a call center located in
Meridian, Mississippi that was owned and operated by Asurion in 2015 because of her disability,
in violation of the ADA. Defendant denies these allegations and denies that it discriminated

against Ms. Person.

Tl. GENERAL PROVISIONS

 

Itis ORDERED, ADJUDGED AND DECREED:

LL: This Court has jurisdiction over the parties and the subject matter of this action.
Case 3:17-cv-00336-CWR-FKB Document 62 Filed 03/11/19 Page 2 of 11

2. This Consent Decree is entered into by the Commission and Asurion, This Consent
Decree, and its terms, shall be final and binding on the EEOC and Asurion, including its
successors and assigns.
3. This Consent Decree shall resolve all claims that were raised by the EEOC in its
Complaint in Civil Action No. 3:17-cv-336-CWR-FKB and the underlying Charge of
| Discrimination submitted by Lakisha Person, Charge No. 846-2015-31745. This Consent Decree
does not affect any other administrative charges that may be pending with the EEOC or any other
cases pending in this or any other court. This Consent Decree shall not constitute an adjudication
of or finding on the merits of the case and shall not be construed as an admission by Asurion of a
violation of the ADA ot any adinission of discrimination, ‘Chis paragraph shall not be construed
as placing any limit on remedies available to the Court in the cvent that any party is found to be
in contempt of this Consent Decree.
4, This Consent Decree shall be filed in the United States District Court for the Southern
District of Mississippi, Northern Division, and shall be in effect, and continue to be in effect, for

a period of two (2) years from the date of entry of this Consent Decree by the Court,

5. Any modification of this Consent Decree by any party shall be made by motion to the
Court,

6. The Court shalf retain jurisdiction over this case in order to enforce the terms of the
Consent Decree.

7. Defendant does not currently own or operate a call center or otherwise maintain any

brick-and-mortar facility or location (“physical presence”) in the State of Mississippi; therefore,
this Consent Decree shall apply to any Asurion owned and operated call center located in the

state of Mississippi to the extent that Defendant resumes a physical presence in the state of

 
Case 3:17-cv-00336-CWR-FKB Document 62 Filed 03/11/19 Page 3 of 11

Mississippi during the term of this consent decree and to employces who exercise authority over
the hiring for Customer Care Representative positions at any call center located in the State of
Mississippi, including any Recruiting Coordinators or Associate Recruiters who may interview
applicants for the Customer Care Representative position in the State of Mississippi.

8. The partics shall comply fully with all provisions of this Consent Decree, Nothing in
this Consent Decree, either by inclusion or exclusion, shall be consteued to limit or expand the
obligations of Defendant under the ADA or the EEOC’s authority to process or litigate any
charge of discrimination that may be pending ot filed against Defendant in the future.

Ill, NON-DISCRIMINATION
9. Defendant shall not discriminate against an employee or applicant in violation of the

 

Americans with Disabilities Act with respect to hiring.
IV. NON-RETALIATION

10, Defendant will not retaliate against any person in violation of the Americans with

Disabilities Act because that person:
(a) —_ opposed any practice made unlawful under the ADA;

(b) _ contacted, or filed a charge of discrimination with, the Commission or a
state agency in relation to the ADA;

(c) testified, assisted or participated in any manner in any inquiry,
investigation, proceeding, or hearing concerning an alleged violation of
the ADA;

(d) participated in any manner in this action or in the EROC investigation
giving rise to this action;

(e) asserted any rights under the ADA.
V. CHARGING PARTY’S RELIEF

11. Asution shall pay to Lakisha Person the gross amount of $50,000 by check made

payable to Lakisha Person. Thirty-Five Thousand Dollars ($35,000) shall compensate Ms.
Case 3:17-cv-00336-CWR-FKB Document 62 Filed 03/11/19 Page 4 of 11

Person for alleged back pay and is therefore subject to the same tax withholdings required for
wages paid in the ordinary course of business. Fifteen Thousand Dollars ($15,000) shall
compensate Ms. Person for alleged compensatory damages, The payment shall be made no later
than twenty-one (21) days after this Consent Decree is entered by the Court and after Defendant
has received a W-9 that has been executed by Ms. Person. The check shall be mailed to Ms.
Person, by certified mail, at 6441 Chickasaw Street, Marion, Mississippi, 39342, Asurion will
also mail a copy of the check to the Regional Attorney, Birmingham District Office, 1130 22nd
Street South, Birmingham, Alabama 35205, Asurion shall provide Ms. Person appropriate tax
reporting forms by the legally required date.
VI. POLICIES AND PROCEDURES

12, Within ninety (90) calendar days after this Consent Decree is approved by the Court,
Defendant will review its policies and procedures, which are distributed or otherwise made
available to all employees, to ensure that its policies comport with the current requirements of
the ADA. If Defendant determines that any revisions or updates to such policies should be
made, Defendant will make any such revision or update. If not already contained in Defendant's
policies and procedures, the policies and procedures shall contain the following:

(A) — wrequirement that all employees are trained on the ADA;

(B) a provision for disciplinary action, up to and including termination, for

any employee who violates the company’s policies and procedures,
including the ADA;
{C} acomplaint procedure; and

(D) an assurance of non-retaliation for any employee who reports alleged
discrimination and/or an alleged violation of the ADA.

13. Defendant will timely investigate and document, as it deems appropriate, complaints

of discrimination and retaliation under the ADA.

 
Case 3:17-cv-00336-CWR-FKB Document 62 Filed 03/11/19 Page 5 of 11

VII. TRAINING

14. During the term of this consent decree, if Asurion resumes a physical presence in the
State of Mississippi, it shall comply with the provisions contained in this section.

15. Within thirty (30) days after resuming any physical presence in the State of Mississippi,
all Recruiting Coordinators, Associate Recruiters, or on-site Supervisors who interview ot
atherwise hire applicants for the CCR position in the state of Mississippi shall complete a one-
hour training on employment discrimination laws, including the ADA. The training may be
conducted in two 30-minute increments, one of which may be presented through a live webinar
or other online resource used by Asurion to conduct trainings. The training shall cover all aspects
of the ADA including, but not limited to, the legal requirements of the ADA, prohibition against
discrimination and retaliation of any kind, and Asurion’s internal ADA policy and procedures.

The training shall include time for questions and answers.

16, Asurion shall retain a registry of attendance for each training for the duration of this
Consent Decree,
17. The training shall be repeated (with modifications to ensure its continued compliance

with the law) on an annual basis during the term of this Consent Decree.

18. The training may be videotaped for use to train absent employees and shall also
include practical examples aimed at the prevention of discrimination.

19. Training shall be provided to all new or rehired Recruiting Coordinators, Associate
Recruiters, or On-Site Supervisors who participate in the hicing process within thirty (30) days of
their initial employment or rehire.

20. Esch annual training for the duration of the consent decrec shall contain an outline.

The outline, including all training materials (pamphlets, brochures, PowerPoint slides, agendas,
Case 3:17-cv-00336-CWR-FKB Document 62 Filed 03/11/19 Page 6 of 11

videos, etc.), shull be delivered to the EEOC Birmingham District Office, (o the attention of the
Regional Attorney at 1130 22"? Street South, Suite 2000, Birmingham, Alabama, 35205 at least
one week in advance of the training. Acceptance or review of these materials by the
Commission shall not constitute approval of the materials, but may be retained for compliance
purposes,

ai. Asurion may add to this training depending on its needs.

22. Asurion shall provide the EEOC at least fifteen (15) days advance notice of the date,
time, location, and substance of the initial training and shal) permit any representative of the
Commission to attend and observe the planned initial training upon the Commission giving
seven days’ notice to Asurion of its intent to send a representative to the initial training.

VIII. POSTING OF NOTICE

 

23. — Asurion shall post and cause to remain posted the posters required to be displayed in the
workplace by Commission Regulations at any call center located in Mississippi to the extent it
resumes a physical presence in the State of Mississippi, and on its internal website, during the

term of this decree.

24, Within ten (10) calendar days after resuming a physical presence in the State of
Mississippi, Asurion shall post, and cause to remain posted for the duration of this Consent
Decree, $/4-inch-by-! J-inch sized copies of the notice attached to this Consent Decree as Exhibit
A on all bulletin boards usually used by Defendant at all Asucion call centers in Mississippi for
announcements, notices of employment policy, or practice changes to employees, during the
term of this Consent Decree and on any Asurion website wherein job vacancies are posted or
through which Asurion accepts applications for employment in the CCR position for call centers

in the State of Mississippi.

 
Case 3:17-cv-00336-CWR-FKB Document 62 Filed 03/11/19 Page 7 of 11

1X. REPORTING
25. Onan annual basis for the duration of the Consent Decree, Defendant shall provide the
Birmingham District Office Regional Attorney a report on the training conducted pursuant to
Section VII of this Consent Decree,
26, Within thirty (30) days after completing the review required by Section VI of this Decree,
Asurion shall report to the EEOC that the review has been completed and to the extent that
Asurion determines that revisions or updates are necessary, Asurion shall describe the steps it
has taken to revise and update its policies.
27. During the term of this consent decree, Defendant shall inform the Commission, by
written notice to Regional Attorney, Birmingham District Office of the Equal Employment
Opportunity Commission, 1130 22nd Street, South, Suite 2000, Birmingham, AL 35205, within
thicty (30) days of its resumption of any physical presence in the State of Mississippi.
X. DISPUTE RESOLUTION
28. In the event that the Commission believes during the term of this Consent Decree that
Asurion has failed to comply with any provision(s) of the Consent Decree, the Commission shall
notify Asurion and its counsel of the alleged non-compliance and shall provide Asurion thirty
(30) calendar days thereafter to remedy the alleged non-compliance or to salisfy the Commission
that the alleged non-compliance is not well founded. If Asurion has not remedied the alleged
non-compliance or satisfied the Commission that it has complied within thirty (30) calendar
days, the Commission may apply to the Court for appropriate relief.
XI. COSTS AND ATTORNEY FEES
29. ‘The parties shall bear their own attorneys’ fees and costs incurred in this action up to the

date of the entry of this Consent Decree,
Case 3:17-cv-00336-CWR-FKB Document 62 Filed 03/11/19 Page 8 of 11

XII. FORCE AND EFFECT:
30. The duration of this Consent Decree shall be two (2) years from its entry.
31. The Court shall retain jurisdiction for the duration of the Consent Decree, during which
time the Commission may petition this Court for compliance with this Cansent Decree, Should
the Court determine that Defendant has not complied with this Consent Decrec, appropriate
relief, including extension of the Consent Decree for such period as may be necessary to remedy
its non-compliance, may be ordered.
32, Absent extension, this Consent Decree shall expire by its own terms at the end of two (2)
years from the date of entry of this Consent Decree without further action by the Parties,
33. The Parties agree to the entry of this Consent Decree subject to final approval by the

Court.

Yo
SO ORDERED, ADJUDGED, and DECREED this / fh =

 
 
  

, 2019,

 

WONORABLE CARLTON W. REEVES
U.S. DISTRICT COURT JUDG.

BY CONSENT:

EQUAL EMPLOYMENT OPPORTUNITY ASURION oo

COMMISSION

  
 

 

 

By:
}e Represchtative” —
Regional Attorney
2 / / G Gf 2ol
Date: 7 Date: 2 2 ¢ 7
JAMES L. LEE

Deputy General Counsel
Case 3:17-cv-00336-CWR-FKB Document 62 Filed 03/11/19 Page 9 of 11

Approved as to ¥ zor .
‘

hls. ‘\ waal Lt VV
Bivens Oo. SA TISERMGR (MB No. 103320)

BAKER, DONELSON, BRARMAN, CALDWELL
& BERKOWITZ, PC

One Eastover Center

100 Vision Drive, Suite 400

Jackson, MS 3921]

PO Box 14167

Jackson, MS 39236

(601) 351-2400

Counsel for Defendant Asuvion, LL

 

Regional Attorney

GERALD L. MILLER
Supervisory Trial Attorney

RUSSELL PARKER
Trial Attorney

KURT FISCHER
Trial Attorney/Lead Counsel

U.S. EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION
Birmingham District Office

1130 22nd Street South, Suite 2000
Birmingham, AL 35205-2886
Telephone: (205) 212-2045

Altorneys for Plaintiff EEOC
Case 3:17-cv-00336-CWR-FKB Document 62 Filed 03/11/19 Page 10 of 11

GWENDOLYN YOUNG REAMS
Associate General Counsel

EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION

131 M. Street NE

Washington, D.C, 20507
Case 3:17-cv-00336-CWR-FKB Document 62 Filed 03/11/19 Page 11 of 11

APPENDIX A
NOTICE

It is the policy of Asurion, LLC, to offer employment opportunities to all qualified employees and
applicants, regardless of racc, age, sex, color, religion, national origin, or disability. There will be
no discrimination in violation of the provisions of Title VIL of the Civil Rights Act of 1964, as
Amended; the Age Discrimination in Employment Act (ADEA) of 1967; the Equal Pay Act (EPA)
of 1963; Title I of the Americans with Disabilities Act Amendments Act of 2008 (ADA);or the
Genetic Information Nondiscrimination Act of 2008 (GINA).

We wish o emphasize that it is Asurion, LLC’s policy to provide equal opportunity in all areas of
entployment practices. Al] employees shall feel free to exercise their righis under this policy.

Asurion, LLC will nat retaliate against any employee because he or she has opposed any practice
nade an unlawful practica under Title VU of the Civil Rights Act of 1964, as amended; the Age
Discrimination in Employment Act (ADEA) of 1967; the Equat Pay Act (EPA) of 1963; Title I of
the Americans with Disabilities Act Amendments Act of 2008 (ADA); and the Genetic Information
Nondiscrimination Act of 2008 (GINA); or has filed charges, testified, assisted or participated in
aty manner in any Civil Rights Act investigation, proceediag, hearing or lawsuit.

An employee has the right, and is cncouraged to exercise that right, to report allegations of
employment discrimination in the workplace, including unequal wages. Any report of such an
allegation will be thoroughly investigated, with appropriate sanctions taken against any person(s)
found to have cngaged in inappropriate conduct.

An employee who believes his or her rights have been violated may also contact the U. S. Equal
Employment Opportunity Commission for the purposes of filing a charge of employment
discrimination. Please be aware that there are strict time periods for filing such charges. Pursuing
internal remedies provided by Asurion, LLC does not extend the time which you may have to file
charges with the EEOC.

The address and telephone number of the nearest office of the Equal Employinent Opportunity
Comunission is:

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
Jackson Area Office
Dr. A.H, McCoy Federal Building
100 West Capitol Street, Suite 338
Jackson, MS 39269
Telephone: (601) 948-8412

DO NOT REMOVE THIS NOTICE FOR THE DURATION OF THE
CONSENT DECREE!
